Citation Nr: 1241642	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hallux valgus, left foot, with transfer metatarsalagia, to include as secondary to total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his July 1963 enlistment examination, the Veteran denied a history of foot trouble.  Subsequently, he complained of tingling and swollen feet and hands.  He was evaluated for Reynaud's syndrome, but testing was negative.  On numerous evaluations throughout service, his feet were objectively noted to be normal. 

In May 1986, a VA orthopedic examination did not diagnose any foot disorders.  In a January 1987 statement, the Veteran noted that cold weather caused swelling and a tingling sensation in his hands and feet, resulting in painful ambulation.  In January 1988, he again noted that swelling, tingling and "curling" in the bottom of his feet made walking difficult.  He indicated these episodes would occur in damp weather.  

In December 2007, the Veteran filed a claim of entitlement to service connection for a left foot condition.  He reported that in 2006 he could no longer walk short distances without pain in his left foot.  He "initially believed it was [his] gait...because [he] had not yet undergone his right knee replacement surgery."  He reported that his VA physicians had informed him the bones in his feet had moved as a result of his "arthritis."  He stated his belief that his left foot disorder was "secondary to the arthritis throughout [his] body."  After a review of the claims file and records contained in Virtual VA, the Board was unable to find any notations from the Veteran's treating physicians relating his left foot condition to his service or any service-connected disability.  There was no indication in the medical records that his left foot disorder was a result of his multiple-joint and spine arthritis.

In January 2008, the Veteran was afforded a VA examination, and was diagnosed with mild hallux valgus of the left foot, with transfer metatarsalgia.  The examiner opined that the Veteran's left hallux valgus and transfer metatarsalgia were less likely as not caused by or the result of his service-connected left knee disorder.  The examiner noted that the total knee replacement should improve, not worsen a foot condition.  The examiner also noted that hallux valgus was common and usually related to uncontrollable factors/forces.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The opinion insufficiently addresses whether there is any relationship between the Veteran's service, his service-connected right knee, and his left foot hallux valgus with transfer metatarsalgia, as is suggested by the record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, while the examiner noted that knee surgery should improve the left foot disability, he did not indicate if the Veteran's knee disabilities prior to surgery were negatively impacting his left foot.  Accordingly, it is inadequate to decide the present claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate health care provider to ascertain the nature and etiology of his current left foot disability.  The claims file, a copy of this remand and Virtual VA must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following examination and interview, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current left foot disability is etiologically related to service.  In so doing, the examiner should discuss the relationship, or lack thereof, of the Veteran's in-service complaints of numbness and tingling and any currently lef foot disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current left foot disability was either (1) caused by or (2) is aggravated by any of his service-connected disabilities, to specifically include his altered gait as a result of either or both of his service-connected knee disorders.

If the examiner determines that the left foot disability is aggravated by a service-connected disorder, the examiner should report the baseline level of severity of the nonservice-connected left foot disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate, to specially include the January 2008 VA examination report.

Any opinion provided must include an explanation of the basis for the opinion.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


